EXHIBIT 10.1


SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS


THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is made and entered into as of October 12, 2016
(the “Execution Date”), by and among GAHC4 CULLMAN AL MOB I, LLC, a Delaware
limited liability company (“GAHC4 I”), GAHC4 CULLMAN AL MOB II, LLC, a Delaware
limited liability company (“GAHC4 II”), GAHC4 SYLACAUGA AL MOB, LLC, a Delaware
limited liability company (“GAHC4 Sylacauga”), CULLMAN POB PARTNERS I, LLC, a
Delaware limited liability company (“Cullman I”), CULLMAN POB II, LLC, a
Delaware limited liability company (“Cullman II”), and HCP COOSA MOB, LLC, a
Delaware limited liability company (“Coosa”), and consented to by Chicago Title
Insurance Company (“Escrow Agent”). GAHC4 I, GAHC4 II and GAHC4 Sylacauga are
sometimes each referred to herein as a “Buyer” and are sometimes collectively
referred to herein as “Buyers.” Cullman I, Cullman II and Coosa are sometimes
each referred to herein as a “Seller” and are sometimes collectively referred to
herein as “Sellers.”
R E C I T A L S
A.    WHEREAS, each of Buyers, as assignees of GAHC4 Iron MOB Portfolio, LLC, a
Delaware limited liability company (“Iron Portfolio”), Sellers and Escrow Agent
are parties to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated as of August 11, 2016, as amended by that certain First
Amendment to Purchase and Sale Agreement and Joint Escrow Instructions dated as
of September 12, 2016 by and among Iron Portfolio, Sellers and Escrow Agent, and
as assigned by Iron Portfolio to each Buyer pursuant to those certain Partial
Assignments and Assumption of Purchase and Sale Agreement and Joint Escrow
Instructions, each dated as of September 22, 2016 (as amended and assigned, the
“Agreement”), for the purchase and sale of certain real property and
improvements located in Cullman, Cullman County, Alabama and Sylacauga,
Talladega County, Alabama (collectively, the “Property”) under the terms and
conditions as more particularly described in the Agreement; and
B.    WHEREAS Buyers and Sellers desire to amend the Agreement as set forth
herein.
A G R E E M E N T
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyers and Sellers hereby agree,
and instruct Escrow Agent, as follows:
1.
Recitals and Definitions. The foregoing Recitals are true and correct and are
hereby incorporated herein by reference. All terms used herein are as defined in
the Agreement unless otherwise defined in the Amendment.



1

--------------------------------------------------------------------------------




2.
Amendment to Article 7. Article 7 of the Agreement is amended to add a new
Section 7.5.8 as follows:

7.5.8    Coosa Valley Credit. Buyers shall receive a credit from Sellers at
Closing in the amount of FORTY THOUSAND AND NO/100 DOLLARS ($40,000.00) for
certain capital expenditures relating to the HVAC controls for the third (3rd)
floor of Coosa Valley (the “HVAC Work”) pursuant to Section 30(a) of that
certain Building Lease Agreement, dated April 14, 1999, currently between Coosa
and Sylacauga Health Care Authority (as amended, the “Coosa Space Lease”).
Buyers agree to complete the HVAC Work after the Closing in accordance with the
terms of the Coosa Space Lease and subject to Sellers’ reasonable approval
thereof. Buyers shall use commercially reasonable efforts to keep Sellers
informed of their progress with respect to the HVAC Work and shall provide
Sellers with copies of invoices related thereto. If the actual cost for such
HVAC Work as reasonably approved by Sellers exceeds $40,000.00, Sellers agree to
reimburse Buyers for the excess cost in connection with the true-up set forth in
Section 7.5.4 of the Agreement. If Buyers expend less than $40,000.00 for such
HVAC Work as reasonably approved by Sellers, Buyers agree to promptly refund the
actual cost difference to Sellers, or deduct any such amount from any true-up
amounts owed to Buyers under Section 7.4.5 of the Agreement; provided that
Sylacauga Health Care Authority accepts the HVAC Work as unconditionally
complete.
3.
Consent of the Escrow Agent. The Escrow Agent hereby joins in the execution of
this Amendment for purposes of consenting to and accepting the terms of this
Amendment.

4.
Counterparts. This Amendment may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. Originals
transmitted by facsimile or electronic mail shall be considered original in all
respects.

5.
Governing Law. This Amendment and the legal relations between the parties hereto
shall be governed by and construed and enforced in accordance with the laws of
the State of Alabama, without regard to its principles of conflicts of law.

6.
Entire Agreement. The Agreement, as amended by this Amendment, including all
exhibits attached and incorporated herein by reference, constitutes the entire
agreement between Buyers and Sellers pertaining to the subject matter hereof and
supersedes all prior discussions, agreements, understandings, letters of intent,
negotiations and discussions, whether oral or written, of the parties, and there
are no warranties, representations or other agreements, express or implied, made
to either party by the other party in connection with the subject matter hereof
except as specifically set forth in the Representation Documents.

7.
Modification; Waiver. No supplement, modification, waiver or termination of or
under this Amendment or any obligation hereunder shall be binding unless
executed in writing by the party against whom enforcement is sought. No waiver
of any provision of this Amendment shall be deemed or shall constitute a waiver
of any other provision hereof



2

--------------------------------------------------------------------------------




(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided. Except as otherwise specifically set forth
in this Amendment, the excuse or waiver of the performance by a party of any
obligation of the other party under this Amendment shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Sellers or Buyers of the breach of any covenant of this Amendment
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Amendment.
8.
Binding Effect. Subject to and without waiver of the provisions of the Agreement
or otherwise, all of the rights, duties, benefits, liabilities and obligations
of the parties under this Amendment shall inure to the benefit of, and be
binding upon, their respective successors and assigns. Except as specifically
set forth or referred to herein, nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any person or entity, other than
the parties hereto and their successors or permitted assigns, any rights or
remedies under or by reason of this Amendment.

9.
Miscellaneous. All other terms and conditions of the Agreement not specifically
modified or supplemented by this Amendment shall remain unchanged and in full
force and effect, and the Agreement, as supplemented by this Amendment, is
hereby ratified and confirmed. Capitalized terms used herein but not otherwise
defined shall have the meanings assigned to them in the Agreement.

[Remainder of Page Left Blank Intentionally]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


BUYERS:
GAHC4 CULLMAN AL MOB I, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
GAHC4 Iron MOB Portfolio, LLC, a
 
 
Delaware limited liability company, Its Sole
 
 
Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV
 
 
 
Holdings, LP, a Delaware limited partnership,
 
 
 
Its Sole Member
 
 
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT
 
 
 
 
IV, Inc., a Maryland corporation, Its
 
 
 
 
General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey T. Hanson
 
 
 
 
Name:
Jeffrey T. Hanson
 
 
 
 
Its:
Chief Executive Officer



GAHC4 CULLMAN AL MOB II, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
GAHC4 Iron MOB Portfolio, LLC, a
 
 
Delaware limited liability company, Its Sole
 
 
Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV
 
 
 
Holdings, LP, a Delaware limited partnership,
 
 
 
Its Sole Member
 
 
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT
 
 
 
 
IV, Inc., a Maryland corporation, Its
 
 
 
 
General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey T. Hanson
 
 
 
 
Name:
Jeffrey T. Hanson
 
 
 
 
Its:
Chief Executive Officer



Signature Page to Second Amendment





--------------------------------------------------------------------------------




GAHC4 SYLACAUGA AL MOB, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
GAHC4 Iron MOB Portfolio, LLC, a
 
 
Delaware limited liability company, Its Sole
 
 
Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV
 
 
 
Holdings, LP, a Delaware limited partnership,
 
 
 
Its Sole Member
 
 
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT
 
 
 
 
IV, Inc., a Maryland corporation, Its
 
 
 
 
General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey T. Hanson
 
 
 
 
Name:
Jeffrey T. Hanson
 
 
 
 
Its:
Chief Executive Officer



Signature Page to Second Amendment





--------------------------------------------------------------------------------




SELLERS:
CULLMAN POB PARTNERS I, LLC,
a Delaware limited liability company
 
 
 
By:
/s/ Glenn Preston
 
Name:
Glenn Preston
 
Title:
Senior Vice President



CULLMAN POB II, LLC,
a Delaware limited liability company
 
 
 
By:
/s/ Glenn Preston
 
Name:
Glenn Preston
 
Title:
Senior Vice President



HCP COOSA MOB, LLC,
a Delaware limited liability company
 
 
 
By:
/s/ Glenn Preston
 
Name:
Glenn Preston
 
Title:
Senior Vice President



Signature Page to Second Amendment





--------------------------------------------------------------------------------




The undersigned Escrow Agent hereby accepts the foregoing Amendment.


ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
 
 
By:
/s/ Neal J. Miranda
 
Neal J. Miranda, VP & Senior Counsel
 
HCP-SSGA to AHI #16002033 (AL x 3)



Signature Page to Second Amendment



